AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 21, 2011 Securities Act of 1933 File No.333-64981 Investment Company Act of 1940 File No.811-09025 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO. POST-EFFECTIVE AMENDMENT NO. 17 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 AMENDMENT NO. 19 NEW COVENANT FUNDS (Exact Name of Registrant as Specified in Charter) 200 East Twelfth Street Jeffersonville, Indiana 47130 (Address of Principal Executive Offices) 1-877-835-4531 (Registrant’s Telephone Number) Timothy P. Clark, President New Covenant Funds 200 East Twelfth Street, SuiteC Jeffersonville, Indiana 47130 (Name and Address of Agent for Service) Copies to Patrick W.D. Turley, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006-2401 It is proposed that this filing will become effective: þ immediately upon filing pursuant to Paragraph (b) o on (date) pursuant to Paragraph (b); o 60days after filing pursuant to Paragraph (a) (1); o on (date)pursuant to Paragraph (a) (2); o 75days after filing pursuant to Paragraph (a) (2); or o on (date)pursuant to Paragraph (a) (2) of Rule485 Explanatory Note: This Post-Effective Amendment No. 17 to the Registration Statement of New Covenant Funds (the “Trust”) hereby incorporates Parts A, B and C from the Trust’s PEA No. 16 on Form N-1A filed October 28, 2011 (Accession No. 0000894189-11-004837).This PEA No. 17 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 16 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the 1940 Act, the Registrant certifies that this Post-Effective Amendment No. 17 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act and the Registrant has duly caused this Post-Effective Amendment No. 17 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of Jeffersonville and the State of Indiana on the 21st day of November 2011. NEW COVENANT FUNDS By: *Timothy P. Clark Timothy P. Clark President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 17 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * Gail C. Duree Trustee, Chairman November 21, 2011 Gail C. Duree *William C. Lauderbach Trustee, Vice Chairman November 21, 2011 William C. Lauderbach *Henry H. Gardiner Trustee November 21, 2011 Henry H. Gardiner *Elinor K. Hite Trustee November 21, 2011 Elinor K. Hite *Joy Douglas Strome Trustee November 21, 2011 Joy Douglas Strome *David C. Hinks Trustee November 21, 2011 David C. Hinks *Samuel W. McNairy Trustee November 21, 2011 Samuel W. McNairy /s/ Jason Hadler Principal Financial and Accounting Officer November 21, 2011 Jason Hadler *Timothy P. Clark Trustee, President and Principal Executive Officer November 21, 2011 Timothy P. Clark *Signed by /s/Patrick W.D. Turley Patrick W.D. Turley, Esq. as Attorney in Fact pursuant to the Powers of Attorney filed October 26, 2007, October 28, 2008, November 24, 2008 and October 28, 2011. C-1 EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
